Case 1:20-cv-22133-JEM Document 10 Entered on FLSD Docket 05/27/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-22133-CIV-MARTINEZ

  RYAN MAUNES MAGLANA,
  on behalf of himself and all others
  similarly situated,

         Plaintiff,

  vs.

  CELEBRITY CRUISES INC.,

        Defendant.
  __________________________________/

                    DEFENDANT’S SUGGESTION OF MOOTNESS
           AS TO PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

         Plaintiff’s collective bargaining agreement with Defendant requires him to assert his

  claims, if at all, in the arbitral forum required by the collective bargaining agreement. Nonetheless,

  and without waiving its right to seek to compel arbitration, Defendant states that Plaintiff has left

  the ship wholly independent of this action and is en route to his home country, thus mooting

  Plaintiff’s Corrected Motion For A Preliminary Injunction Compelling Defendant To Repatriate

  Its Filipino Crewmembers [DE 7].
Case 1:20-cv-22133-JEM Document 10 Entered on FLSD Docket 05/27/2020 Page 2 of 2



                                                    Respectfully submitted,

                                                    HOLLAND & KNIGHT LLP
                                                    701 Brickell Avenue, Suite 3300
                                                    Miami, Florida 33131
                                                    (305) 374-8500 (telephone)
                                                    (305) 789-7799 (facsimile)

                                                    By: /s/ Scott D. Ponce
                                                    Sanford L. Bohrer (FBN 160643)
                                                    sbohrer@hklaw.com
                                                    Alex M. Gonzalez (FBN 0991200)
                                                    alex.gonzalez@hklaw.com
                                                    Scott D. Ponce (FBN 0169528)
                                                    sponce@hklaw.com

                                                    HAMILTON, MILLER, & BIRTHISEL LLP
                                                    Jerry D. Hamilton (FBN 970700)
                                                    jhamilton@hamiltonmillerlaw.com
                                                    Evan S. Gutwein (FBN 58741)
                                                    egutwein@hamiltonmillerlaw.com
                                                    Annalisa Gutierrez (FBN 97940)
                                                    agutierrez@hamiltonmillerlaw.com
                                                    150 S.E. Second Avenue, Suite 1200
                                                    Miami, Florida 33131
                                                    (305) 379-3686 (telephone)
                                                    (305) 279-3690 (facsimile)

                                                    Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 27, 2020 I electronically filed this document using the

  Court’s CM/ECF system, which will automatically serve a copy on all counsel of record.

                                                    By: /s/ Scott D. Ponce




                                                2


  #75191693_v1
